Title: To Thomas Jefferson from Samuel Huntington, 2 September 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada September 2. 1780

Your Excellency will receive herewith enclosed an Act of Congress of the 26. Ulto., earnestly recommending to the several States to take the most speedy and effectual Means in their Power for drawing in their respective Quotas of the Continental Bills of Credit to be destroyed either by Tax or by exchanging for them new Bills emitted pursuant to the resolution of the 18. of March last at a rate not less than forty for one, that the whole of the new Bills may be issued.
Also recommending to the several States to raise by Taxes payable in the new Bills above mentioned or Specie their respective Quotas of three Million of Dollars agreeable to the Apportionment of the 7. of October 1779 and pay the same into the Treasury of  the United States as soon as possible, the Payment to be fully completed by the last Day of December next, each State to be allowed Interest from the Time it is paid; to be hereafter adjusted according to a resolution of the 6. of October 1779.
You will also observe by this Act Provision is made for Payment of the public Debts due in any of the States in the Departments of the late Quarter Master Greene and Commissary Wadsworth, as also the present Commissary General of Purchases.
And in Order to prevent the Possibility of a Depreciation in the new Bills it is earnestly recommended to the several States not to issue Bills of Credit for a Currency on any Account whatever in such Manner as to have in Circulation a greater Amount than their respective Quotas of the new Bills.
And in Order that Justice be done to the Creditors of the United States for Supplies furnished the Army or Transportation thereof, Provision is made by this Act that such Creditors be paid the just Value of their Debts, to be ascertained in the Manner expressed in the Act, and all Debts due to the United States are to be justly paid in like Manner.
I have the Honor to be with the highest respect your Excellencys most obedient & most humble servant,

S. H.

